Worden, J.
The appellee obtained a divorce from the appellant in the court below, in which court the appellant did not appear.
Two errors are assigned: first, that the court had no jurisdiction of the defendant below; and second, that the complaint did not state facts sufficient, etc.' The first objection has been obviated by ah amended transcript sent up in return to a certiorari. ,
The transcript has also been amended in the same way in respect to the statements in the complaint. As now shown, the complaint stated, as the ground of divorce, that in the month of November, 1864, the plaintiff intermarried with the defendant, and lived with her by virtue thereof until some time in the month of June, 1865, when the defendant, without cause or provocation on his part, abandoned and deserted the plaintiff, since which time she has been living in adultery with one-, wherefore, etc. The complaint was filed in March, 1868. If the complaint does not sufficiently charge adultery to make that an available ground for divorce because the party with whom it was committed is not stated, nor any reason given for the omission; still the abandonment is sufficiently charged, and appears to have been continuous from the time it took place, up to the commencement of the suit, for it is alleged that since the abandonment she has been living in adultery. This, in the common acceptation, means that she had been thus living in adultery ever since the abandonment; and if so, the abandonment must have been continuous. We think the complaint was sufficient.
The judgment below is affirmed, with costs.